Exhibit 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT dated as of July 16, 2003 by and among
REALTY INCOME CORPORATION (the “Borrower”), REALTY INCOME TEXAS PROPERTIES,
INC., REALTY INCOME TEXAS PROPERTIES, L.P. (together with Realty Income Texas
Properties, Inc. the “Guarantors”), each of the financial institutions party
hereto and their assignees under Section 13.6 of the Credit Agreement (as
defined below)(the “Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent
(the “Agent”) and the other parties thereto.

 

WHEREAS, the Borrower, the Lenders and the Agent are parties to that certain
Credit Agreement dated as of October 28, 2002 (as amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Credit
Agreement”);

 

WHEREAS, the Borrower, the Lenders and the Agent desire to amend certain
provisions of the Credit Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

Section 1.  Specific Amendments to Credit Agreement.

 

(a)                                  The definition of “Annualized Base Rents”
shall be deleted in its entirety and replaced with the following:

 

“Annualized Base Rents” means, for any tenant in a Property owned by the
Borrower, a Loan Party or any other Subsidiary, an amount equal to the GAAP
revenue received from such tenant during the quarter most recently ended
multiplied by 4.

 

(b)                                 The definition of “Base Rent” shall be
deleted in its entirety.

 

Section 2.  Effectiveness of Amendments and Waivers.  The effectiveness of
Section 1 is subject to receipt by the Agent of each of the following in form
and substance satisfactory to the Agent:

 

(a)                                  Counterparts of this Amendment executed by
each of the parties hereto; and

 

(b)                                 Such other documents and instruments as the
Agent may reasonably request.

 

Section 3.  Representations of the Borrower.  The Borrower represents and
warrants to the Agent and the Lenders that:

 

--------------------------------------------------------------------------------


 

(a)                                  Authorization.  The Borrower has the right
and power, and has taken all necessary action to authorize it, to execute and
deliver this Amendment and to perform its obligations hereunder and under the
Credit Agreement, as amended by this Amendment, in accordance with their
respective terms.  This Amendment has been duly executed and delivered by a duly
authorized officer of the Borrower and each of this Amendment and the Credit
Agreement, as amended by this Amendment, is a legal, valid and binding
obligation of the Borrower enforceable against the Borrower in accordance with
its respective terms except as the same may be limited by bankruptcy,
insolvency, and other similar laws affecting the rights of creditors generally
and the availability of equitable remedies for the enforcement of certain
obligations contained herein or therein may be limited by equitable principles
generally.

 

(b)                                 Compliance with Laws, etc.  The execution
and delivery by the Borrower of this Amendment and the performance by the
Borrower of this Amendment and the Credit Agreement, as amended by this
Amendment, in accordance with their respective terms, do not and will not, by
the passage of time, the giving of notice or otherwise:  (i) require any
Government Approval or violate any Applicable Law relating to the Borrower;
(ii) conflict with, result in a breach of or constitute a default under the
Borrower’s declaration of trust or any indenture, agreement or other instrument
to which the Borrower is a party or by which it or any of its properties may be
bound; or (iii) result in or require the creation or imposition of any Lien upon
or with respect to any property now owned or hereafter acquired by the Borrower
other than in favor of the Agent for the benefit of the Lenders.

 

Section 4.  Reaffirmation by Borrower.  The Borrower hereby repeats and
reaffirms all representations and warranties made by the Borrower to the Agent
and the Lenders in the Credit Agreement and the other Loan Documents to which it
is a party on and as of the date hereof (and after giving effect to this
Amendment) with the same force and effect as if such representations and
warranties were set forth in this Amendment in full.

 

Section 5.  Reaffirmation by Guarantors.  Each Guarantor hereby reaffirms its
continuing obligations to the Agent and the Lenders under the Guaranty to which
it is a party, and agrees that the transactions contemplated by this Amendment
shall not in any way affect the validity and enforceability of such Guaranty, or
reduce, impair or discharge the obligations of such Guarantor thereunder.

 

Section 6.  References to the Credit Agreement.  Each reference to the Credit
Agreement in any of the Loan Documents (including the Credit Agreement) shall be
deemed to be a reference to the Credit Agreement, as amended by this Amendment.

 

Section 7.  Benefits.  This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.

 

Section 8.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

2

--------------------------------------------------------------------------------


 

Section 9.  Effect.  Except as expressly herein amended, the terms and
conditions of the Credit Agreement and the other Loan Documents shall remain in
full force and effect.

 

Section 10.  Effective Date.  This Amendment shall not be effective until its
execution and delivery by all of the parties hereto whereupon its shall be
deemed effective as of the date first written above.

 

Section 11.  Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

 

Section 12.  Definitions.  All capitalized terms not otherwise defined herein
are used herein with the respective definitions given them in the Credit
Agreement.

 

[Signatures on Next Page]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Credit Agreement to be executed as of the date first above written.

 

 

BORROWER:

 

 

 

 

 

REALTY INCOME CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:  Michael R. Pfeiffer

 

 

Title:

Executive Vice President, General Counsel

 

 

 

 

 

 

 

GUARANTORS :

 

 

 

 

REALTY INCOME TEXAS PROPERTIES, INC.

 

 

 

 

 

By:

 

 

 

 

Name:  Michael R. Pfeiffer

 

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

 

REALTY INCOME TEXAS PROPERTIES, L.P.

 

 

 

 

 

 

By:  Realty Income Corporation, General Partner

 

 

 

 

 

By:

 

 

 

 

Name:  Michael R. Pfeiffer

 

 

 

Title:

Executive Vice President, General Counsel

 

[Signatures Continued on Next Page]

 

4

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Credit Agreement with Realty Income
Corporation]

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Agent, as Lender and as Swingline Lender

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as Lender

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Lender

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

THE BANK OF NEW YORK, as Lender

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

[Signatures Continued on Next Page]

 

5

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Credit Agreement with Realty Income
Corporation]

 

 

AMSOUTH BANK, as Lender

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

BANK OF MONTREAL, as Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

BANK ONE, NA, as Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

CHEVY CHASE BANK, FSB, as Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

6

--------------------------------------------------------------------------------